UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6108



HARRY BROCKWELL,

                                              Petitioner - Appellant,

             versus


RON ANGELONE, Director of the Department of
Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-02-230-AM)


Submitted:    May 19, 2003                     Decided:   May 29, 2003


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harry Brockwell, Appellant Pro Se.    Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Harry   Brockwell,     a    state   prisoner,          seeks    to    appeal   the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).         An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).    Habeas corpus relief may be granted only if the state

court’s decision is contrary to, or an unreasonable application of,

clearly established federal law as determined by the Supreme Court,

or   the   state   court’s   decision         was    based    on     an    unreasonable

determination of the facts.         28 U.S.C. § 2254(d).              This Court may

only grant a certificate of appealability if the appellant makes a

substantial showing of the denial of a constitutional right.                          28

U.S.C. § 2253(c)(2).      The relevant inquiry is whether “‘reasonable

jurists    would   find    the    district          court’s    assessment       of   the

constitutional claims debatable or wrong.’” Miller-El v. Cockrell,

123 S. Ct. 1029, 1040 (2003) (quoting Slack v. McDaniel, 529 U.S.

473, 484 (2000)).      We have independently reviewed the record and

conclude    that   Brockwell      has   not    made     the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              DISMISSED


                                          2